UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-08637 The Pacific Corporate Group Private Equity Fund (Exact name of registrant as specified in charter) 1200 Prospect Street, Suite 200, La Jolla, California (Address of principal executive offices) (Zip code) The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801 (Name and address of agent for service) Registrant’s telephone number, including area code: 858-456-6000 Date of fiscal year end:3/31/08 Date of reporting period:6/30/07 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited) As of June 30, 2007 Fair Value Fair Value Principal % of as a Amount/ Shareholders’ % of Cost Fair Value Equity Net Assets Direct Investments: Manufacturing: ADCO Global, Inc. Raleigh, NC Adhesives, sealants and coatings 8,638 shares of redeemable exchangeable cumulative preferred stock, 10% PIK dividend $ 863,700 $ 1,200,000 1,000 shares of common stock 1,000,000 1,000,000 Total Manufacturing 1,863,700 2,200,000 4.72 % 4.72 % Telecommunications: Integra Telecom, Inc. Portland, OR Facilities-based, integrated communications provider 4,000,000 shares of Series F preferred stock 1,000,000 8,157,000 Warrant to purchase 71,222 shares of Class A voting common stock at $.05 per share, expiring 1/14/10 0 171,372 185,000 shares of Series H preferred stock 185,000 555,000 Warrant to purchase 637,788 shares of Class A voting common stock at $.0005 per share, expiring 7/03/12 0 1,534,628 Total Telecommunications 1,185,000 10,418,000 22.37 % 22.37 % Total Direct Investments 3,048,700 12,618,000 27.09 % 27.09 % Indirect Investments: International: CVC European Equity Partners II L.P. 1,590,798 2,278,938 4.89 % 4.89 % €7,500,000 original capital commitment .300% limited partnership interest Hicks, Muse, Tate & Furst Latin America Fund, L.P. 783,395 854,764 1.84 % 1.84 % $2,500,000 original capital commitment .267% limited partnership interest Total International 2,374,193 3,133,702 6.73 % 6.73 % Large Corporate Restructuring: Apollo Investment Fund IV, L.P. 1,340,828 2,409,137 5.17 % 5.17 % $5,000,000 original capital commitment .139% limited partnership interest Hicks, Muse, Tate & Furst Equity Fund IV, L.P. 280,797 340,897 0.73 % 0.73 % $5,000,000 original capital commitment .124% limited partnership interest Total Large Corporate Restructuring 1,621,625 2,750,034 5.90 % 5.90 % THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited), continued As of June 30, 2007 Fair Value Fair Value Principal % of as a Amount/ Shareholders’ % of Cost Fair Value Equity Net Assets Medium Corporate Restructuring: Aurora Equity Partners II L.P. $ 2,460,130 $ 4,289,615 9.20 % 9.20 % $5,000,000 original capital commitment .663% limited partnership interest Fenway Partners Capital Fund II, L.P. 2,649,276 2,649,276 5.70 % 5.70 % $5,000,000 original capital commitment .550% limited partnership interest Parthenon Investors, L.P. 1,852,002 1,928,646 4.14 % 4.14 % $3,500,000 original capital commitment .990% limited partnership interest Thomas H. Lee Equity Fund IV, L.P. 1,221,670 1,221,670 2.62 % 2.62 % $9,514,196 original capital commitment .342% limited partnership interest Total Medium Corporate Restructuring 8,183,078 10,089,207 21.66 % 21.66 % Sector Focused: First Reserve Fund VIII, L.P. 417,214 74,000 0.16 % 0.16 % $5,000,000 original capital commitment .616% limited partnership interest Providence Equity Partners III, L.P. 94,603 99,335 0.22 % 0.22 % Providence Equity Offshore Partners III, L.P. 1,154 6,472 0.01 % 0.01 % $3,500,000 original capital commitment 95,757 105,807 0.23 % 0.23 % .372% limited partnership interest VS&A Communications Partners III, L.P. 1,080,470 1,035,958 2.22 % 2.22 % $3,000,000 original capital commitment .293% limited partnership interest Total Sector Focused 1,593,441 1,215,765 2.61 % 2.61 % Small Corporate Restructuring: American Securities Partners II, L.P. 163,637 227,787 0.50 % 0.50 % $5,000,000 original capital commitment 1.429% limited partnership interest Sentinel Capital Partners II, L.P. 1,055,771 1,080,399 2.32 % 2.32 % $5,000,000 original capital commitment 3.973% limited partnership interest Washington
